            Case 1:18-cv-07999-VSB Document 29 Filed 10/30/18 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


LUIS PACHECO, Derivatively on Behalf of
OPHTHOTECH CORPORATION,

                                Plaintiff,

                v.

DAVID R. GUYER, GLENN P. SBLENDORIO,
DAVID E. REDLICK, THOMAS DYRBERG, AXEL
BOLTE, MICHAEL J. ROSS, SAMIR C. PATEL, and               NO. 1:18-cv-07999 (VSB) (GWG)
NICHOLAS GALAKATOS,

                                Defendants,

                and,

OPHTHOTECH CORPORATION, a Delaware
corporation,

                                Nominal Defendant.


               JOINT STIPULATION AND [PROPOSED] ORDER REGARDING
                       TIME TO ANSWER OR OTHERWISE PLEAD

       WHEREAS, Plaintiff commenced this Action by filing a verified shareholder derivative

complaint dated August 31, 2018 (the “Complaint”);

       WHEREAS, Defendants presently intend to file a motion to dismiss the Complaint;

       WHEREAS, the parties have conferred and agree to the following schedule for the briefing of

Defendants’ anticipated motion to dismiss;

       IT IS HEREBY STIPULATED AND AGREED among the undersigned parties, subject to the

Court’s approval, as follows:

       1.       Without waiving any rights, defenses or other objections, undersigned counsel for

Defendants is authorized and agrees to accept service of the Complaint on behalf of all Defendants;
        Case 1:18-cv-07999-VSB Document 29 Filed 10/30/18 Page 2 of 3




       2.      Defendants shall move to dismiss, answer or otherwise respond to the Complaint on or

before December 14, 2018;

       3.      Plaintiff shall file any opposition papers to any motion to dismiss filed by Defendants

on or before February 4, 2019;

       4.      Defendants shall file any reply papers on or before March 6, 2019.


Dated: New York, New York
       October 30, 2018

Respectfully submitted,                           Respectfully submitted,
                                                      '


   �
Brian J. Robbins
Craig W. Smith                                    Jeremy T. Adler
ShaneP. Sanders                                   WILMER CUTLER PICKERING HALE
ROBBINS ARROYOL LP                                   ANDDORR LLP
600 B Street, Suite 1900                          7 World Trade Center
SanDiego, CA 92101                                250 Greenwich Street
Tel: (619) 525-3990                               New York, NY I 0007
Fax: (619) 525-3991                               Tel: (212) 230-8800
brobbins@robbinsarroyo.com                        Fax: (212) 230-8888
csmith@robbinsarroyo.com                          michael. bongiorno@wilmerhale.com
ssanders@robbinsarroyo.com                        jeremy.adler@wilmerhale.com

Counsel for Plaintiff                             Timothy Perla
                                                  WILMER CUTLER PICKERING HALE
                                                     AND DORRLLP
                                                  60 State Street
                                                  Boston, MA 02109
                                                  Tel: (617) 526-6000
                                                  Fax: (617) 526-5000
                                                  timothy.perla@wilmerhale.com

                                                  Counsel for Defendants and Nominal
                                                  Defendant




                                                  2
         Case 1:18-cv-07999-VSB Document 29 Filed 10/30/18 Page 3 of 3




SO ORDERED:

Dated:                        , 2018
                                            Hon. Vernon S. Broderick
                                            United States District Judge




                                        3
